        Case 2:21-cv-01001-RFB-VCF Document 1 Filed 05/25/21 Page 1 of 18




 1   Hardeep “Dee” Sull, Esq.
 2
     3753 Howard Hughes Parkway, Suite 200
     Las Vegas, NV 89169
 3   NV 12108
 4   Tel: (702) 953-9500
     Fax: (702) 297-6595
 5   dee@sullglobal.com
 6

 7
                      IN THE UNITED STATES DISTRICT COURT
 8                             DISTRICT OF NEVADA
                               LAS VEGAS, NEVADA
 9
                                  CIVIL DIVISION
10

11
     ABEL, Barrett                                   )   COMPLAINT FOR
     9812 Enchanted Valley Court                     )   MANDAMUS PURSUANT
12   Las Vegas, Nevada 89117                         )   TO THE MANDAMUS ACT,
13                                                   )   28 U.S.C. § 1361, AND, FOR
     and,                                            )   DECLARATORY AND
14
                                                     )   INJUNCTIVE RELIEF
15   ZARE, Maryam                                    )   PURSUANT TO THE
     Unit 3, No. 11 Morvarid Residential             )   ADMINISTRATIVE
16
     Complex, 8th Ally Molanda Blvd.,                )   PROCEDURE ACT,
17   Sadra Town, Shiraz, Iran                        )   5 U.S.C. § 701, et seq.
18
                                                     )
                               v.                    )
19                                                   )   Case No.:
20   ANTONY BLINKEN, in his official                 )
     capacity as U.S. Secretary of State             )   Judge:
21   c/o Executive Office, Office of the Legal       )
22   Advisor, Suite No. 5.600,                       )
     600 19th Street NW                              )
23
     Washington, DC 20522                            )
24                                                   )
     and,                                            )
25
                                                     )
26   U.S. Department of State, Office of the         )
27
     Legal Advisor, Suite No. 5.600,                 )
     600 19th Street NW                              )
28   Washington, DC 20522                            )

                                                 1
        Case 2:21-cv-01001-RFB-VCF Document 1 Filed 05/25/21 Page 2 of 18




 1   _____________________________________________________________________
 2
                                         COMPLAINT
 3

 4   1. On January 27, 2017, then-President Donald J. Trump fulfilled part of his “America
 5      First” campaign pledge by implementing a complete and total ban on entry into the
 6
        United States for individuals and families from a group of predominantly Muslim
 7

 8      countries.1 The Executive Order, known as “Protecting the Nation from Foreign
 9
        Terrorist Entry into the United States,” suspended entry of lawful immigrants from
10

11
        Iran, Iraq, Libya, Somalia, Sudan, Syria and Yemen.

12   2. This initial Executive Order was colloquially known as the “Muslim Ban,” and
13
        suffered backlash from business leaders, news media and immigration law experts.
14

15      A few weeks after its introduction, the Trump Administration relented to ongoing
16
        pressure that it excluded immigrants based on religion, and issued a revised version
17

18
        of the Executive Order.

19   3. In its second version, according to the Administration, the ban was necessary to
20
        eliminate “heightened concerns about terrorism and travel to the United States,”
21

22      and to “ensure that those admitted to this country do not bear hostile attitudes
23
        toward it and its founding principles.” Specifically, the terms held that “The United
24
        States cannot, and should not, admit those who do not support the Constitution, or
25

26      those who would place violent ideologies over American law.”
27

28


                                                 2
         Case 2:21-cv-01001-RFB-VCF Document 1 Filed 05/25/21 Page 3 of 18




 1   4. While several provisions of the travel ban would be voluntarily eased by the Trump
 2
         Administration, and others would be challenged in District Courts and U.S. federal
 3

 4       Courts of Appeal, the U.S Supreme Court ultimately handed Trump a victory. The
 5       U.S. Supreme Court in Trump v. Hawaii, 138 S. Ct. 2392 (2018), found the
 6
         language of Executive Order to comport with the U.S. Constitution as non-
 7

 8       pretextual, and granted the Administration the right to continue to exclude
 9
         individuals from certain countries.
10

11
     5. Iran was one of the countries listed in the original Executive Order, and throughout

12       the revisions, remained positioned prominently as a country central to the Trump
13
         Administration’s anti-immigrant plans. As part of the ban, the U.S. Department of
14

15       State suspended the issuance of new immigrant visas and new non-immigrant visas
16
         (with exceptions for F, M and J visas) for Iranians. The Executive Order effectively
17

18
         halted the issuance of visas which would result in lawful permanent residency for

19       Iranian nationals.
20
     6. On January 20, 2021, prior to the end of his first day in office, President Biden
21

22       revoked the Trump-era travel bans with the issuance of his own Executive Order,
23

24

25

26

27   1
      Executive Order 13769, “Protecting the Nation from Foreign Terrorist Entry into the United States, January 27, 2017,
28   available at: https://www.federalregister.gov/documents/2017/02/01/2017-02281/protecting-the-nation-from-foreign-
     terrorist-entry-into-the-united-states.

                                                               3
         Case 2:21-cv-01001-RFB-VCF Document 1 Filed 05/25/21 Page 4 of 18




 1       No. 10141.2 While immigration advocates and immigrant families welcomed the
 2
         news, it would serve as a pyrrhic victory for the Plaintiffs in this case.
 3

 4   7. Plaintiff Zare is a citizen and national of Iran who applied for an Immigrant Visa on
 5       September 24, 2020 by filing a DS-260, Department of State Visa Application, via
 6
         the Consular Electronic Application Center. Her case was registered with the U.S.
 7

 8       Department of State, and she was placed in line for adjudication of her application
 9
         and issuance of her immigrant visa.
10

11
     8. Plaintiff Zare sought entry into the United States so that she could reunite with her

12       husband, Barrett Abel, a United States citizen. As part of the lawful immigration
13
         process, Plaintiff Zare was required to complete processing, including a consular
14

15       interview, at a United States Embassy abroad.
16
     9. As Plaintiff Zare is a citizen and national of Iran, a country in which the United
17

18
         State does not currently have a diplomatic post, she was required to complete

19       consular processing at a location outside of Iran.
20
     10.Typically, Iranian nationals, pursuant to current U.S. State Department policy,
21

22       process through a U.S. Consulate or Embassy in one of three, third-party countries,
23
         namely: Turkey, the United Arab Emirates or Armenia. Plaintiff Zare elected
24
         consular processing in Turkey.
25

26

27   2
      “Biden reverses Trump’s ‘Muslim ban.’ Americans support the decision.” Washington Post, January 27, 2021, available
28   at: https://www.washingtonpost.com/politics/2021/01/27/biden-reversed-trumps-muslim-ban-americans-support-
     that-decision/

                                                              4
        Case 2:21-cv-01001-RFB-VCF Document 1 Filed 05/25/21 Page 5 of 18




 1   11.However, when Plaintiff Zare filed her consular application and actively sought to
 2
        process though the U.S. Embassy in Ankara, Turkey--her application was met with
 3

 4      a series of unreasonable and unlawful procedural policy delays. As of today, over
 5      six months since the filing of her application, her consular application remains
 6
        pending with Defendants.
 7

 8   12.Perhaps most important to Plaintiffs’ delay case is that Plaintiffs are unable to
 9
        actually move the case forward based on an unusual policy imposed by Defendants
10

11
        on February 4, 2021. The implementation of this policy, has further delayed the

12      issuance of Plaintiff’s Immigrant Visa. The policy reads as follows:
13
          “Due to health and safety concerns related to the COVID-19 global
14
          pandemic, as of February 4, 2021, the U.S. Embassy in Ankara is only
15        providing immigrant visa services to Turkish Citizens and Turkish residents.
          For Third Country Nationals (“TCNs”) who have Turkish resident permits,
16
          please email AnkaraIV@state.gov with the front and back of your Turkish
17        resident permit so we can discuss the next steps. Unless there is a genuine
18
          humanitarian or medical emergency, the U.S. Embassy in Ankara is unable
          to provide visa services to TCNs who do not have Turkish resident permits.
19        Please note that appointments are limited due to reduced staffing and health
20        and safety precautions associated with the COVID-19 pandemic.”
21   13.This policy, as written, effectively excludes Third Country Nationals (“TCNs”) like
22
        Plaintiff Zare from pursuing a visa in Turkey. The basis for this policy appears to
23

24      be “health and safety concerns” associated with COVID-19; however, further health
25
        guidance states that access to the U.S. State Department facilities is limited to those
26

27
        who are physically present in Turkey for at least ten days, and who do not have cold

28      or flu symptoms for at least the past fourteen days. The exclusion of TCNs does

                                                 5
        Case 2:21-cv-01001-RFB-VCF Document 1 Filed 05/25/21 Page 6 of 18




 1      not appear to be reasonably related to public health, as Turkish nationals have
 2
        access to visa services and only need to demonstrate no symptoms within the last
 3

 4      two-week period.
 5   14.The practical impact of Defendants’ policy is exacerbated by the fact that Plaintiffs
 6
        have been told they cannot transfer their case to another Embassy—such as that in
 7

 8      United Arab Emirates or Armenia. Plaintiffs, in an effort to have the visa
 9
        application approved, inquired into transferring the application to the U.S. Embassy
10

11
        in Armenia; however, they were told that is not possible.

12   15. Despite ongoing communication with Department of State about the status of her
13
        application, and complete willingness to provide any additional information to
14

15      facilitate issuance of the visa, Plaintiff Zare’s Immigrant Visa Application remains
16
        pending. With no end in sight for their wait, and U.S. State Department policies
17

18
        totally divorced from the stated health and safety concerns, Plaintiffs now seek

19      mandamus relief from this Court.
20
                                        JURISDICTION
21

22   16.This case arises under the Mandamus Act, 28 U.S.C. § 1361, and the
23
        Administrative Procedure Act, 5 U.S.C. § 706 et seq. Moreover, this court has
24
        jurisdiction over the subject matter of this action pursuant to 28 U.S.C. § 1331 as
25

26      the issue relates to a federal question. The Court also has authority to grant
27

28


                                                 6
        Case 2:21-cv-01001-RFB-VCF Document 1 Filed 05/25/21 Page 7 of 18




 1      declaratory relief under 28 U.S.C. § 2201 and injunctive relief under the
 2
        Administrative Procedure Act.
 3

 4   17.Specifically, the Mandamus Act vests this Court with original jurisdiction over
 5      “any action in the nature of mandamus to compel an officer or employee of the
 6
        United States or an agency thereof to perform a duty owed to the Plaintiff.” See 28
 7

 8      U.S.C. § 1361.
 9
     18.Similarly, the Administrative Procedure Act authorizes this Court to review an
10

11
        agency action and to “compel agency action unlawfully withheld or unreasonably

12      delayed.” 5 U.S.C. § 706(1).
13
     19.Indeed, under the Administrative Procedure Act, The United States has waived its
14

15      sovereign immunity as a judgment or decree may be entered against it under 5
16
        U.S.C. § 702.
17

18
                                              VENUE

19   20.Venue in the U.S. District Court, District of Nevada, is proper under 28 U.S.C.
20
        §1391(e) because Plaintiff, Barrett Abel, the U.S. citizen spouse of Plaintiff Zare,
21

22      resides within this judicial district, and the Defendants in this matter are officers
23
        and employees of the United States.
24

25
                                          EXHAUSTION
26

27
     21. Plaintiffs have exhausted their administrative remedies. Indeed, Plaintiffs have

28      made numerous inquiries regarding the status of the application. Defendants

                                                  7
        Case 2:21-cv-01001-RFB-VCF Document 1 Filed 05/25/21 Page 8 of 18




 1      continue to assert in responses to the inquiries that the case cannot be decided and
 2
        the visa cannot be issued in Ankara because Plaintiff Zare is a Third Country
 3

 4      National
 5

 6                                          PARTIES
 7
     22.Plaintiff, Barrett Abel, is a citizen and national of the United States who currently
 8
        resides in Las Vegas, Nevada. Plaintiff Abel is married to Plaintiff Zare, and the
 9

10      couple had lived together and traveled together since their wedding on August 23,
11
        2019. Plaintiff Abel is the petitioner who filed the underlying immigrant visa
12

13      petition which was approved. He then sought consular processing of the immigrant
14
        petition for his wife. Plaintiff Abel has a net worth of less than $2 million as
15
        contemplated by the Equal Access to Justice Act, 28 U.S.C. § 2412.
16

17   23.Plaintiff, Maryam Zare, is a citizen and national of Iran who is currently awaiting
18
        adjudication of her immigrant visa at the U.S. Embassy in Ankara, Turkey.
19

20      Plaintiff Zare is married to Plaintiff Abel, a United States citizen, who sought an
21      immigrant petition for her through consular processing. Although the couple
22
        previously resided together and traveled together, Plaintiff Zare returned to Iran for
23

24      the explicit purpose of scheduling her immigrant visa interview at the U.S.
25
        Embassy in Ankara, Turkey. Plaintiff Zare has a net worth of less than $2 million
26

27
        as contemplated by the Equal Access to Justice Act, 28 U.S.C. § 2412.

28


                                                  8
        Case 2:21-cv-01001-RFB-VCF Document 1 Filed 05/25/21 Page 9 of 18




 1   24.Defendant Antony Blinken, in his official capacity, is the Secretary of the U.S.
 2
        Department of State (“DOS”), having been lawfully confirmed by the U.S. Senate
 3

 4      on January 26, 2021. In this capacity, he oversees the management of DOS
 5      personnel and operations in the United States and at U.S. Embassies and Consulates
 6
        abroad, including the U.S. Embassy in Ankara, Turkey.
 7

 8   25.Defendant U.S. Department of State is the federal department responsible for
 9
        diplomatic initiatives throughout the world, including the evaluation of and
10

11
        issuance of immigrant and non-immigrant visas to qualifying foreign nationals. See

12      22 U.S.C 38 § 2651, et seq. A change in U.S. State Department policy, related to
13
        adjudication of Third Country Nationals has now stranded Plaintiff Zare in Iran
14

15      without the reasonable possibility of processing her immigrant visa at the chosen
16
        U.S. Embassy location in Turkey.
17

18
                                       FACTS AND LAW

19   26.Plaintiffs now seek to compel the U.S. Department of State to act on a visa
20
        application, and there is clear caselaw outlining the Court’s jurisdiction. The Ninth
21

22      Circuit Court of Appeals, in Patel v. Reno, 134 F.3d 929, 931-32 (9th Cir. 1997),
23
        held that while “normally, a consular official’s discretionary decision to grant or
24
        deny a visa petition is now subject to review,” the failure to take any action on a
25

26      petition invokes mandamus jurisdiction. Id.
27

28


                                                 9
       Case 2:21-cv-01001-RFB-VCF Document 1 Filed 05/25/21 Page 10 of 18




 1   27.Similarly, other Circuit Courts have held that mandamus is appropriate for stalled
 2
        visa applications, over objections of consular non-reviewability, when no decision
 3

 4      has been made by a consular officer. See, e.g., Mulligan v. Schultz, 848 F.2d 655,
 5      657 (5th Cir. 1988); Samirah v. Holder, 627 F.3d 652, 663–664 (7th Cir. 2010).
 6
     28.Congressional policy indicates that all immigrant visa applications should be
 7

 8      decided within six months. 8 U.S.C. § 1571(b).
 9
     29.On November 14, 2019, Plaintiff Abel initiated the immigrant visa process by filing
10

11
        an I-130, Petition for Alien Relative with the United States Citizenship and

12      Immigration Service (“USCIS”). (Receipt No. IOE0907879233). See Attached
13
        Exhibit A.
14

15   30.On June 29, 2020, the I-130 Petition was approved. Id. The notice advised Plaintiffs
16
        that the case would be sent to the National Visa Center for continued visa
17

18
        processing with the Department of State.

19   31. On July 9, 2020, the National Visa Center advised that Plaintiff Zare’s case had
20
        been created and a formal Immigrant Visa Application number had been assigned.
21

22      The Application required the submission of fees and additional documents to the
23
        National Visa Center for continued processing. See Attached Exhibit B.
24
     32.In late September 2020, Plaintiffs filed the requisite documents with the National
25

26      Visa Center in support of Plaintiff Zare’s Immigrant Visa Application. See
27
        Attached Exhibit C.
28


                                                10
       Case 2:21-cv-01001-RFB-VCF Document 1 Filed 05/25/21 Page 11 of 18




 1   33.On or about October 2, 2020, Plaintiffs were informed that the National Visa Center
 2
        “received all of the fees, forms, and documents that are required prior to attending
 3

 4      an immigrant visa interview” and that “NVC will work with the U.S.
 5      Embassy/Consulate General in ANKARA, TRKY to schedule an interview
 6
        appointment for you.” See Attached Exhibit D.
 7

 8   34.On or about February 4, 2021, the U.S. Embassy in Ankara, Turkey issued a policy
 9
        statement which held that the Embassy would only be “providing immigrant visa
10

11
        services to Turkish Citizens and Turkish residents,” and that Third Country

12      Nationals or (“TCNs”) would not be offered visa services. This policy was alleged
13
        “due to health and safety concerns related to the COVID-19 global pandemic. It is
14

15      unclear to Plaintiffs how the policy of excluding a small number of Third Country
16
        Nationals would relate to the global pandemic.
17

18
     35.With the announcement of this policy statement, counsel for Plaintiffs sought a

19      transfer of the immigrant visa case to another U.S. Embassy. As the U.S. Embassy
20
        in Turkey was no longer an option, immigrant visas for Iranian nationals are only
21

22      being processed through U.S. Embassies in the United Arab Emirates and Armenia.
23
     36.However, on November 23, 2020, the United Arab Emirates (UAE) suspended
24
        travel visas for nationals from thirteen countries, including Iran. 3 The policy was
25

26      announced in a statement by the Dubai Airport Freezone Authority, but no details
27

28


                                                11
         Case 2:21-cv-01001-RFB-VCF Document 1 Filed 05/25/21 Page 12 of 18




 1       were provided as to the basis of the decision. The travel suspension remains in
 2
         effect as of today.
 3

 4   37.With United Arab Emirates no longer a possibility, Counsel inquired about
 5       transferring the case for Plaintiff Zare to the U.S. Embassy in Yerevan, Armenia.
 6
     38.On or about March 3, 2021, Counsel was advised that the U.S. Embassy in
 7

 8       Yerevan, Armenia would not accept immigrant visa transfers for Iranian nationals.
 9
         See Attached Exhibit E.
10

11
     39.In early April 2021, Plaintiff Abel, through Counsel, sought Congressional

12       assistance through the Office of Catherin Cortez Masto, U.S. Senator. While staff
13
         from the Senator’s Office has responded, they recently advised that a temporary
14

15       pandemic lock-down in Turkey has closed the U.S. Embassy. There was no update
16
         as to the other options for processing the case in light of the current policy against
17

18
         processing for Third Country Nationals.

19   40.Similarly, on April 30, 2021, Defendant Department of State issued policy
20
         guidelines entitled “Immigrant Visa Prioritization” which outlined the process for
21

22       adjudication of visas at Embassies and Consular outposts. 4 While immediate
23
         relative visas were listed as “Tier Two” applications, the applications listed in “Tier
24
         One” are atypical and relatively uncommon petitions. As such, Department of State
25

26

27   3
      “UAE halts new visas to citizens of 13 mostly Muslim states: document,” November 25, 2020, Reuters, available at:
28   https://www.reuters.com/article/us-emirates-immigration/uae-halts-new-visas-to-citizens-of-13-mostly-muslim-states-
     document-idUSKBN2850OI

                                                             12
         Case 2:21-cv-01001-RFB-VCF Document 1 Filed 05/25/21 Page 13 of 18




 1       noted that the “Immigrant Visa Prioritization plan “instructs posts to maximize their
 2
         limited resources to accommodate as many immediate relative and finace(e) cases
 3

 4       as possible…” Id.
 5   41.Plaintiff Barrett has an immediate relative immigrant visa pending, on behalf of his
 6
         wife, Plaintiff Zare, with Defendant Department of State.
 7

 8   42. Moreover, despite completing the relevant applications, paying the necessary fees
 9
         and following all necessary procedures, Defendant Department of State failed to
10

11
         decide Plaintiff Zare’s immigrant visa application.

12   43.As of today, more than six months from the original filing by Plaintiffs, there has
13
         been no decision on the immigrant visa petition and there has been no decision on
14

15       the scheduling of an interview.
16
     44.Indeed, the U.S. Embassy in Ankara, Turkey, has indicated that it is no longer
17

18
         processing immigrant visa applications for Iranians. The United Arab Emirates will

19       no longer allow entry into the country for Iranian citizens. Despite these
20
         circumstances, the U.S. Embassy in Yerevan, Armenia, the only remining location
21

22       processing Iranian immigrant visa applications, will not allow cases to be
23
         transferred there for processing.
24
     45.Defendant Department of State has harmed Plaintiffs by causing undue delay in
25

26       issuing or refusing to issue Plaintiff Zare an immigrant visa when the law clearly
27

28
     4
      “Immigrant Visa Prioritization,’ April 30, 2021, U.S Department of States, available at:
     https://travel.state.gov/content/travel/en/News/visas-news/immigrant-visa-prioritization.html

                                                              13
       Case 2:21-cv-01001-RFB-VCF Document 1 Filed 05/25/21 Page 14 of 18




 1      provides that the agency is required to make such a decision in a reasonable time on
 2
        the case.
 3

 4   46.Defendants’ own actions, in limiting the processing of Third Country Nationals at
 5      the U.S. Embassy in Ankara, Turkey, has exacerbated this delay.
 6
     47.Defendants’ own actions, in refusing to transfer the immigrant visa case to the U.S.
 7

 8      Embassy in Yerevan, Armenia, has exacerbated this delay.
 9
     48.Plaintiffs have provided all information requested and have timely communicated
10

11
        with the Department of State about the immigrant visa request. Defendants have

12      had sufficient time and information to adequately schedule an interview with
13
        Plaintiff Zare to determine whether to issue her an immigrant visa. Defendants’
14

15      delay is unreasonable and unlawful.
16
                                              RELIEF
17

18
                                          COUNT I-
                                Relief Under the Mandamus Act
19

20   49.Plaintiffs re-allege and incorporate by reference, as if fully restated, the facts and
21      allegations in all preceding paragraphs.
22
     50.Plaintiffs request the Court order the Defendants to immediately adjudicate the
23

24      application for an immigrant visa of Plaintiff Zare pursuant to the Mandamus Act,
25
        28 U.S.C. § 1361.
26

27
     51.Plaintiffs have a clear and certain right to the relief requested.

28


                                                   14
       Case 2:21-cv-01001-RFB-VCF Document 1 Filed 05/25/21 Page 15 of 18




 1   52.Defendant Blinken as Secretary of State, head of the U.S. Department of State, the
 2
        federal agency responsible for the review and issuance of immigrant visas, has a
 3

 4      certain, mandatory, ministerial duty to issue or refuse Plaintiff Zare’s application
 5      for an immigrant visa.
 6
     53.Indeed, federal regulations provide that the Defendant, U.S. Department of State,
 7

 8      “must either issue or refuse” a visa. 8 C.F.R. § 42.81(a); see also 9 FAM 504.1-3(g)
 9
        (“A consular officer cannot temporarily refuse, suspend, or hold the visa for future
10

11
        action.”).

12   54.Defendants have failed to timely and reasonably adjudicate Plaintiff Zare’s
13
        immigrant visa request.
14

15   55.Plaintiffs have no administrative remedy available to them other than seeking relief
16
        from this Court.
17

18
                                      COUNT II –
           Relief under the Administrative Procedure Act, 5 U.S.C. § 701, et seq.
19

20   56.Plaintiffs re-allege and incorporate by reference, as if fully restated, the facts and
21      allegations in all preceding paragraphs.
22
     57. Pursuant to 5 U.S.C. § 706, Plaintiffs seek review by this Court and request that the
23

24      Court compel agency action unlawfully withheld or unreasonably delayed by
25
        Defendants.
26

27
     58.The Department of State has a duty to adjudicate Plaintiff’s visa petition in a

28      reasonable amount of time. See 8 C.F.R. § 42.81.

                                                   15
       Case 2:21-cv-01001-RFB-VCF Document 1 Filed 05/25/21 Page 16 of 18




 1   59.The continued inaction of Defendants, and the unreasonable delay in adjudicating
 2
        the visa application, is causing harm to Plaintiffs in this case.
 3

 4   60.Plaintiffs have no other administrative remedy available to them beyond those plead
 5      herein.
 6
     WHEREFORE, Plaintiffs request the following relief from the District Court of the
 7

 8   District of Nevada:
 9
           A. Mandate that the Defendant adjudicate Plaintiff Zare’s application for an
10

11
              immigrant visa within ten days;

12         B. Award Plaintiffs costs of this action pursuant to 28 U.S.C. § 2412(b), et seq.;
13
              and,
14

15         C. Grant Plaintiffs any and all other relief this court deems equitable and just.

16

17

18
                                                       Respectfully submitted for Plaintiffs,
19

20

21                                                     _____________________________
22                                                     Hardeep “Dee” Sull, Esq.
                                                       3753 Howard Hughes Parkway, Suite 200
23
                                                       Las Vegas, NV 89169
24                                                     NV 12108
                                                       Tel: (702) 953-9500
25
                                                       Fax: (702) 297-6595
26                                                     dee@sullglobal.com
27
                                                       Attorney for Plaintiffs

28


                                                  16
       Case 2:21-cv-01001-RFB-VCF Document 1 Filed 05/25/21 Page 17 of 18




 1

 2
                                      Certificate of Service

 3   I hereby certify that the foregoing complaint will be served as soon as the summons is
 4
     available on the following persons by certified mail, return receipt requested, and that
 5

 6   the appropriate proof of filing will be provided to this Court timely.
 7

 8   Antony Blinken,
     U.S. Secretary of State
 9
     Office of the Legal Advisor, Suite No. 5.600,
10   600 19th Street NW
11
     Washington, DC 20522

12   U.S. Department of States
13   Office of the Legal Advisor, Suite No. 5.600,
     600 19th Street NW
14
     Washington, DC 20522
15
     Merrick Garland, Esq.
16
     U.S. Attorney General
17   950 Pennsylvania Avenue, NW
18
     Washington, DC 20530

19   Christopher Chiou, Esq.
20   Acting U.S. Attorney
     501 Las Vegas Blvd. South, Suite 1100
21   Las Vegas, NV 89101
22
                                            _____________________________
23
                                            Hardeep “Dee” Sull, Esq.
24                                          3753 Howard Hughes Parkway, Suite 200
                                            Las Vegas, NV 89169
25
                                            Tel: (702) 953-9500
26                                          Fax: (702) 297-6595
27
                                            dee@sullglobal.com
                                            Attorney for Plaintiffs
28


                                                 17
     Case 2:21-cv-01001-RFB-VCF Document 1 Filed 05/25/21 Page 18 of 18




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                         18
